                          Case 8:21-bk-02588-CPM              Doc 38      Filed 05/25/21      Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA


                                            PRO MEMO

                                                                  05/25/2021 03:00 PM
                                                                   COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                      FILING DATE:
8:21-bk-02588-CPM                          11                        05/18/2021
Chapter 11
DEBTOR:                  Work Cat Florida LLC


DEBTOR ATTY:            Eric Jacobs
TRUSTEE:                Ruediger Mueller
HEARING:
1-Emergency Motion to Assume Contract with NOWaccount Network Corporation Filed by Eric D Jacobs on behalf of Debtor
                      Work Cat Florida LLC (Attachments: # [1] Mailing Matrix # [2] Exhibit Contract) (Jacobs, Eric) Doc #10
2-Emergency Motion for Authority to Pay Affiliate Officer Salaries Filed by Eric D Jacobs on behalf of Debtor Work Cat Florida LLC
                      (Jacobs, Eric) Doc #17
NOTE: Expedited Amended Application to Employ Eric D. Jacobs and the Law Firm of Genovese Joblove & Battista, P.A. as
                      General Bankruptcy Counsel Filed by Eric D Jacobs on behalf of Debtor
Work Cat Florida LLC (Doc. 20) Filed 5/20/2021
.

APPEARANCES:: Eric Jacobs, Ruediger Mueller, Ryan Reinert, Joseph Sheerin, Nathan Wheatley



RULING:
1-Emergency Motion to Assume Contract with NOWaccount Network Corporation Filed by Eric D Jacobs on behalf of Debtor
Work Cat Florida LLC (Attachments: # [1] Mailing Matrix # [2] Exhibit Contract) (Jacobs, Eric) Doc #10

 ...Continued in open court to 6/2/2021 at 11:00 a.m. - no further notice will be given...

2-Emergency Motion for Authority to Pay Affiliate Officer Salaries Filed by Eric D Jacobs on behalf of Debtor Work Cat Florida LLC
(Jacobs, Eric) Doc #17


 ...Granted - Order by Jacobs...


NOTE: Expedited Amended Application to Employ Eric D. Jacobs and the Law Firm of Genovese Joblove & Battista, P.A. as
General Bankruptcy Counsel Filed by Eric D Jacobs on behalf of Debtor
Work Cat Florida LLC (Doc. 20) Filed 5/20/2021


                                   Case Number 8:21-bk-02588-CPM                         Chapter 11
                         Case 8:21-bk-02588-CPM            Doc 38      Filed 05/25/21      Page 2 of 2
 ...Approved - Order by Jacobs...


.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                    Case Number 8:21-bk-02588-CPM                    Chapter 11
